     Case 3:19-cv-00225-LRH-WGC Document 21 Filed 12/18/19 Page 1 of 5



 1   Cyrus Safa
     Nevada Bar No: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail rohlfing.office@rohlfinglaw.com
 5
     Leonard Stone
 6   Attorney at Law: 5791
     Shook & Stone, Chtd.
 7   710 South 4th Street
     Las Vegas, NV 89101
 8   Tel.: (702) 385-2220
     Fax: (702) 384-0394
 9   E-mail: LMoreno@shookandstone.com
10   Attorneys for Plaintiff
     Nicole Linnan
11
12
13                        UNITED STATES DISTRICT COURT
14                              DISTRICT OF NEVADA
15
16   NICOLE LINNAN,                          )   Case No.: 3:19-cv-00225-LRH-WGC
                                             )
17                Plaintiff,                 )   STIPULATION FOR THE AWARD
                                             )   AND PAYMENT OF ATTORNEY
18         vs.                               )   FEES AND EXPENSES PURSUANT
                                             )   TO THE EQUAL ACCESS TO
19   ANDREW SAUL,                            )   JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security,        )   AND COSTS PURSUANT TO 28
20                                           )   U.S.C. § 1920
                  Defendant.                 )
21                                           )      AND ORDER THEREON
                                             )
22
23         TO THE HONORABLE LARRY R. HICKS, DISTRICT JUDGE OF THE
24   UNITED STATES DISTRICT COURT:
25         IT IS HEREBY STIPULATED by and between the parties through their
26   undersigned counsel, subject to the approval of the Court, that Nicole Linnan be
27
                                             -1-
28
     Case 3:19-cv-00225-LRH-WGC Document 21 Filed 12/18/19 Page 2 of 5



 1   awarded attorney fees and expenses in the amount of three thousand eight hundred
 2   dollars ($3,800.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
 3   2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
 4   compensation for all legal services rendered on behalf of Plaintiff by counsel in
 5   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 6          After the Court issues an order for EAJA fees to Nicole Linnan, the
 7   government will consider the matter of Nicole Linnan's assignment of EAJA fees
 8   to Cyrus Safa. The retainer agreement containing the assignment is attached as
 9   exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to
10   honor the assignment will depend on whether the fees are subject to any offset
11   allowed under the United States Department of the Treasury's Offset Program.
12   After the order for EAJA fees is entered, the government will determine whether
13   they are subject to any offset.
14          Fees shall be made payable to Nicole Linnan, but if the Department of the
15   Treasury determines that Nicole Linnan does not owe a federal debt, then the
16   government shall cause the payment of fees, expenses and costs to be made
17   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
18   executed by Nicole Linnan.1 Any payments made shall be delivered to Cyrus Safa.
19          This stipulation constitutes a compromise settlement of Nicole Linnan's
20   request for EAJA attorney fees, and does not constitute an admission of liability on
21   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
22   shall constitute a complete release from, and bar to, any and all claims that Nicole
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
     Case 3:19-cv-00225-LRH-WGC Document 21 Filed 12/18/19 Page 3 of 5



 1   Linnan and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing may
 2   have relating to EAJA attorney fees in connection with this action.
 3         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 4   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 5   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 6   DATE: December 18, 2019         Respectfully submitted,
 7                                   LAW OFFICES OF LAWRENCE D. ROHLFING
 8                                        /s/ Cyrus Safa
                                 BY: __________________
 9                                  Cyrus Safa
                                    Attorney for plaintiff Nicole Linnan
10
11   DATE: December 18, 2019         NICHOLAS A. TRUTANICH
                                     United States Attorney
12
                                           /s/ Allison J. Cheung
13
14                                   ALLISON J. CHEUNG
                                     Special Assistant United States Attorney
15                                   Attorneys for Defendant ANDREW SAUL,
                                     Commissioner of Social Security
16                                   (Per e-mail authorization)

17
18
                                     IT IS ORDERED
19
20                                   ___________________________________
                                     THE HONORABLE LARRY R. HICKS
21                                   UNITED STATES DISTRICT JUDGE

22
                                     DATE: December 23, 2019
23
24
25
26
27
                                             -3-
28
Case 3:19-cv-00225-LRH-WGC Document 21-1 Filed 12/18/19 Page 1 of 1
